Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the associated marks" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 that claim 5 depends from does recite any “associated marks”. Claim 6 should depend from claim 5 that recites “associated marks”.
Claim 7 recites the limitation "the lung field" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 that claim 7 depends from does recite any “lung field”.
As to claims, 8-11 refer to claim 7 rejection.
Claim 7 recites the limitation “can cause the displayer to display a graph” on line 3, the definition of “can” in Merriam-Webster” dictionary, is to “indicate possibility”. The full scope of the claim does not require the “display of a graph” implemented. The metes and bounds of the claim are not defined and the claim is indefinite.

 Claim 12, recites “dynamic image data” on line 2 and claim 1 that claim 12 depends from recites “data of the dynamic image” on line 5. It is not clear whether “dynamic image data” on line 2 is the same or different from “data of the dynamic image” on line 5. If the same the second one should refer to the first one and if different, they should be labeled so. The metes and bounds of claim 8 are not defined and the claim is indefinite.
Claim 13, recites “dynamic image data” on line 3 and claim 1 that claim 13 depends from recites “data of the dynamic image” on line 5. It is not clear whether “dynamic image data” on line 3 is the same or different from “data of the dynamic image” on line 5. If the same the second one should refer to the first one and if different, they should be labeled so. The metes and bounds of claim 8 are not defined and the claim is indefinite.
Claim 13 recites the limitation “can apply predetermined image processing” on line 2, the definition of “can” in Merriam-Webster” dictionary, is to “indicate possibility”. The full scope of the claim does require “the predetermined image processing” implemented. The metes and bounds of claim 13 are not defined and the claim is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 
Claims 7-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is not further limiting claim 1, because the full scope of claim 7 does not require the “display of a graph” implemented (see above). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
As to claims, 8-11 refer to claim 7 rejection.
Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is not further limiting claim 1, because claim 1, recites applying predetermined image processing to the image data of the dynamic image constituted of a plurality of frame images that is repeated in claim 12.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is not further limiting claim 1, because claim 1, recites applying predetermined image processing to the image data of the dynamic image constituted of a plurality of frame images that is repeated in claim 13.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TEZUKA et al. (US 2017/0020470.
As claim, 1 TEZUKA discloses a radiation image display apparatus comprising:
a displayer (Fig. 2, item 34); and 
a hardware processor [CPU 31 in Fig. 2] that acquires image data of a dynamic image constituted of a plurality of frame images [the present invention is explained for a case where moving image capturing is dynamic imaging. However, the present invention is not limited to this, and can also be applied to other cases of moving image capturing in which a plurality of images (frame images) is temporally continuously captured (par. [0023] and [0025]). A series of images obtained by the continuous imaging is referred to as a dynamic image. The images forming the dynamic image are referred to as frame images (par. [0026]).], image data of an analysis dynamic image obtained by applying predetermined image processing to the image data of the dynamic image [in the diagnostic console 3, image analysis processing shown in FIG. 4 is executed in cooperation between the control 
As to claim 2 TEZUKA further discloses, wherein the image data of the related dynamic image is image data of a dynamic image obtained by capturing an image of a same object in the past or image data of an analysis dynamic image [the control section 21 of the imaging console 2 may obtain the analysis result or information attached to the past moving image (that is, associated with the past 
the hardware processor can cause the displayer to display the related dynamic images arranged in time series [display the analysis result or information on the display section 24 (par. [0092]). A series of images obtained by the continuous imaging is referred to as a dynamic image (par.[0026]). (i.e., dynamic image is arranged in a time series)].
 As to claim 12 TEZUKA further discloses, wherein the hardware processor can apply predetermined image processing to dynamic image data constituted of a plurality of frame images to generate analysis dynamic image data [the present invention is explained for a case where moving image capturing is dynamic imaging. However, the present invention is not limited to this, and can also be applied to other cases of moving image capturing in which a plurality of images (frame images) is temporally continuously captured (par. [0023] and [0025]). A series of images obtained by the continuous imaging is referred to as a dynamic image. The images forming the dynamic image are referred to as frame images (par. [0026]). In the diagnostic console 3, image analysis processing shown in FIG. 4 is executed in cooperation between the control section 31 and the image analysis program stored in the storage section 32 (par. [0058]). Ventilation analysis is performed on the dynamic images (predetermined processing) (par. [0059]). The analysis results are attached to the data of dynamic image (analysis dynamic image) (par.[0064])].
Claim 13 is a system analogous to the apparatus of claim 1, grounds of rejection analogous to those applied to claim 1 are applicable to claim 13. TEZUKA further discloses A radiation imaging system (Fig. 2 item 100] comprising: a radiation image analysis apparatus that can apply predetermined image processing to dynamic image data constituted of a plurality of frame images to generate analysis dynamic image data [[the present invention is explained for a case where moving image capturing is dynamic imaging. However, the present invention is not limited to this, and can also be applied to other . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TEZUKA et al. (US 2017/0020470 as applied to claim 2 above, and further in view of MIYAKE et al. (US 2017/0025158).
As to claim 5, [as best understood by the Examiner] TEZUKA does not disclose wherein the hardware processor associates a predetermined mark or comment with an image capturing timing of the related dynamic image or between image capturing timings based on the operation performed on the operating part.
 MIYAKE discloses a console and a dynamic image taking/diagnostic system.  The console 3 is configured to display the diagnostic screen illustrated in FIG. 10B, for example, on the display unit 34. In 
As to claim 6, [as best understood by the Examiner] TEZUKA does not disclose, wherein the hardware processor can cause the displayer to display the associated marks or comments arranged in time series, and 
upon selection of any one of the marks or the comments based on the operation performed on the operating part, switches display of the displayer so that the related dynamic image associated with the selected mark or comment is displayed. 
MIYAKE discloses a console and a dynamic image taking/diagnostic system.  The console 3 is configured to display the diagnostic screen illustrated in FIG. 10B, for example, on the display unit 34. In .     
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior art of record fails to teach or suggest “comprising an operating part that can be operated by a user, wherein when a number of the related dynamic images that cannot be displayed at a time on the displayer are acquired, the hardware processor can switch display of the displayer so that the related dynamic images which are not yet displayed so far are displayed based on the operation performed on the operating part” recited in claim 3.
Claim 4 depends from claim 3.
Claim 7 would be allowable if amended to overcome the above rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIR A AHMED/Primary Examiner, Art Unit 2665